In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Plug, J.), entered November 16, 2011, which denied, without prejudice, his unopposed motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law, without costs or disbursements, and the plaintiffs motion to restore the action to the trial calendar is granted.
It is undisputed that the action was marked off the trial calendar on December 1, 2010. By electing to mark the case off the trial calendar pursuant to CFLR 3404, the trial court set the course for restoration (see Basetti v Nour, 287 AD2d 126, 135 [2001]). Since the plaintiff moved to restore the action to the trial calendar within one year after the date it was marked off, restoration was automatic (see Ross v Brookdale Univ. Hosp. & Med. Ctr., 54 AD3d 370, 371 [2008]; Kohn v Citigroup, Inc., 29 AD3d 530, 532 [2006]; Hirsch v Monroe Bus Corp., 24 AD3d 609 [2005]). Accordingly, the plaintiffs motion to restore the action to the trial calendar should have been granted. Mastro, J.E, Balkin, Sgroi and Hinds-Radix, JJ., concur.